Citation Nr: 0800852	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for Staph aureus 
infection residuals.

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, claimed as due 
to Staph aureus infection.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to October 1970.  

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the veteran's claims.  
The veteran initiated a notice of disagreement (NOD) in 
January 2005.  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in November 
2006.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a November 2007 videoconference 
hearing.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

Clarification of issues on appeal

The veteran seeks service connection for the residuals of an 
in-service Staph aureus infection.  He specifically seeks 
service connection for degenerative disc disease of the 
spine, which he contends is secondary to the Staph aureus 
infection. 

To some extent, the two issues overlap.  However, since the 
spine issue involves secondary service connection as well as 
direct service connection, and because it has been separately 
developed by the RO, the Board will treat the two issues 
separately. 


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record does not support a conclusion that the veteran 
currently has a Staph aureus infection.

2.  A preponderance of the medical and other evidence of 
record does not support a conclusion that the veteran's 
currently diagnosed degenerative disc disease of the  lumbar 
and cervical spine is secondary to in-service Staph aureus 
infection.   


CONCLUSIONS OF LAW

1.  Staph aureus infection residuals were not incurred in 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).

2.  Service connection for degenerative disc disease of the 
lumbar and cervical spine, claimed as secondary to Staph 
aureus, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303,  3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2003, February 2007 and April 
2007 which were specifically intended to address the 
requirements of the VCAA.  The August 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
secondary service connection, the evidence must show 
"evidence of your claimed physical or mental condition" and 
a "relationship between your claimed condition and your 
service-connected condition."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would assist him by providing a medical 
examination.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (Emphasis as in original).  The letter 
advised the veteran that VA would obtain ". . . any VA 
medical records or other medical treatment records you tell 
us about."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The 
February 2007 letter instructed that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided with Dingess notice in a separate 
letter dated April 2007.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the veteran's degenerative 
disc disease.  In other words, any lack of advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned.  The veteran's claim 
of entitlement to secondary service connection was denied 
based on element (2), existence of a (service-connected) 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records.  
The veteran was provided a VA examination in December 2003, 
the report of which indicates that the examiner performed 
appropriate X-ray studies and rendered appropriate diagnoses 
and opinions.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at a November 2007 Travel Board hearing, as was 
noted in the Introduction.  Accordingly, the Board will 
proceed to a decision on the merits as to the issues on 
appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

Service connection for Staph aureus infection residuals 

For the sake of clarity, the Board will address the second 
Hickson element, 
in-service disease or injury, first.  

The veteran contends that he sustained a left hand wound 
while stationed in Vietnam, which became infected.  This is 
absolutely true.  The veteran's service medical records 
indicate that he was treated for a left hand laceration.  He 
subsequently developed lymphagitis and was hospitalized, for 
8 days.  See Clinical Record, Ireland Army Hospital, date of 
admission June 1, 1969.

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

In this case, there is no competent medical evidence of a 
current Staph aureus infection or of any residuals of the in-
service infection.    A careful review of the medical 
evidence indicates that the in-service lymphagitis was 
treated and cured, with no infections since military service.  
Significantly, the veteran himself stated that he had not had 
any recurrence of that type of infection since his discharge 
from the military in 1970.  See Hearing Transcript, November 
6, 2007, page 14.  

Thus, there is no competent medical evidence that establishes 
that the veteran has any residuals of the infection in 
military service.  Because the record contains no competent 
medical evidence establishing the presence of an infection 
related to the veteran's left hand wound, service connection 
is not warranted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met, and the claim fails on this basis alone.  

For the above-discussed reasons, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Staph aureus 
infection residuals.  The benefit sought on appeal is 
accordingly denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, claimed as due to 
Staph aureus infection  

The veteran contends that he currently has degenerative disc 
disease of the lumbar and cervical spine which is secondary 
to the staph aureus infection. It appears that he seeks 
service connection on both a direct and a secondary basis.  

Hickson/Wallin element (1), existence of a current 
disability, is met.  The veteran has been diagnosed with 
degenerative disc disease since 1982 and has undergone 
multiple back and neck surgeries.  He was more recently 
diagnosed with degenerative disc disease in a December 2003 
VA medical examination.  Thus, element (1) is met in this 
case.

Turning to element (2), in-service disease or injury, there 
is no evidence of a spinal disease or injury in service, and 
the veteran does not appear to so contend.  
In addition, degenerative disease was initially diagnosed 
over a decade after the end of the veteran's military 
service, many years after the end of the one year presumptive 
period in 38 C.F.R. § 3.309(a).     

For reasons explained above, in-service Staph aureus 
infection has been established by the evidence of record.  
Hickson element (2) is met to that extent.  

Wallin element (2), a service-connected disability, is not 
met.  As discussed above, the Board has denied service 
connection for Staph aureus infection residuals, and thus 
service connection cannot be granted on a secondary basis.  

Hickson element (3), medical nexus, is not met.  The only 
medical nexus opinion of record is that of the December 2003 
VA medical examiner.  That opinion states that it is 
"extremely unlikely" that the veteran's degenerative disc 
disease is related to a Staph aureus infection.  

There are no other medical nexus opinions of record.  To the 
extent that the veteran himself believes that a connection 
exists between the in-service infection and his current 
spinal problems, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish a medical nexus.

The Board has also considered the medical treatise evidence 
submitted by the veteran.  The Board notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  While these 
articles discuss degenerative disc disease as a result of a 
staph infection, they contain no information or analysis 
specific to the veteran's case, and do not draw upon a 
physical examination of the veteran.  As such, the treatise 
evidence submitted by the veteran is of little probative 
value in the instant case.  The Court has held on several 
occasions that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Thus, element (3) is not met, and the veteran's claim of 
service connection for degenerative disc disease on a direct 
basis also fails.  

In conclusion, for the above-discussed reasons, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative disc disease.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for Staph aureus infection 
residuals is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


